Case 1:16-cr-00130-JAW Document 198 Filed 04/06/21 Page 1 of 23                         PageID #: 665




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

UNITED STATES OF AMERICA                        )
                                                )
        v.                                      )       No. 1:16-cr-00130-JAW-2
                                                )
TODD SHOREY                                     )


     AMENDED ORDER ON MOTION FOR COMPASSIONATE RELEASE 1

        An inmate serving an eighty-seven-month sentence for conspiracy to distribute

and possess with intent to distribute one kilogram or more of heroin moves for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). The Court concludes

that although the inmate’s obesity can make it more likely he will get severely ill if

he contracts COVID-19, the seriousness of his offense, the relatively short time he

has served, and the need for the sentence served to fulfill the sentence imposed

preclude his release. The Court dismisses the motion without prejudice.

I.      PROCEDURAL BACKGROUND

        On April 24, 2017, Todd Shorey pleaded guilty to conspiracy to distribute and

possess with intent to distribute one kilogram or more of heroin, in violation of 21

U.S.C. §§ 841(a)(1) and 846. Min. Entry (ECF No. 99). On September 25, 2018, the

Court sentenced Mr. Shorey to eighty-seven months imprisonment, five years

supervised release, a $5,000 fine, and a $100 special assessment. Min. Entry (ECF

No. 150); J. (ECF No. 153).




1      In calculating the percentage of sentence served, the Court inadvertently swapped the
percentage of the statutory sentence served with the percentage of the full sentence served. The Court
amends its order to accurately reflect the correct statutory and full percentages of the sentence served.
Case 1:16-cr-00130-JAW Document 198 Filed 04/06/21 Page 2 of 23         PageID #: 666




      On January 4, 2021, Mr. Shorey wrote a letter to the Court, requesting an

attorney to assist him in filing a motion for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A). Mot. to Appoint Counsel (ECF No. 167). Three days later, the

Court granted Mr. Shorey’s motion and appointed counsel to represent him.

Appointment of Counsel & Scheduling Order (ECF No. 171).

      After several extensions of time, Mr. Shorey filed his motion for compassionate

release on February 7, 2021. Def.’s Pet. for Compassionate Release (ECF No. 179)

(Def.’s Mot.). On February 16, 2021, the Government responded in opposition. Gov’t’s

Opp’n to Def.’s Mot. for Compassionate Release re: First Step Act (ECF No. 184)

(Gov’t’s Opp’n). Mr. Shorey replied on February 28, 2021. Reply to Gov’t’s Resp. in

Opp’n to Def.’s Pet. for Compassionate Release (ECF No. 191) (Def.’s Reply).

II.   FACTUAL BACKGROUND

      The Court draws much of this factual background from Mr. Shorey’s Revised

Presentence Investigation Report (PSR).       See Restricted U.S. Probation Filing,

Attach. 3, PSR (ECF No. 170). The Court adopted the PSR without change and relied

on it to sentence Mr. Shorey. Compare PSR ¶¶ 19-29, 34, 62; with Statement of

Reasons at 1 (ECF No. 154).

      A.     Criminal History

      Prior to his federal offense, Mr. Shorey had several convictions in Maine

related to operating vehicles. On April 1, 1990, at age twenty-five, Mr. Shorey was

arrested for driving under the influence. PSR ¶ 31. He was convicted and sentenced

on June 27, 1990, but according to the PSR, the sentence is “unknown.” Id. On



                                          2
Case 1:16-cr-00130-JAW Document 198 Filed 04/06/21 Page 3 of 23         PageID #: 667




June 27, 2008, at age forty-four, Mr. Shorey was fined $250 plus surcharges and

assessments for a rule violation related to his occupation as a commercial truck

driver. Id. ¶ 32. Finally, on July 12, 2016, at fifty-two years old, Mr. Shorey was

fined $100 plus surcharges and assessments for failure to register his vehicle. Id.

¶ 33.   The Probation Office (PO) assigned no criminal history points for these

convictions. With a criminal history score of zero, the Court classified Mr. Shorey as

Criminal History Category I. Statement of Reasons at 1.

        B.    Offense Conduct

        The investigation into the Akerson-Shorey drug trafficking conspiracy began

in 2015, when the U.S. Department of Justice, Drug Enforcement Administration

(DEA) started investigating the drug trafficking activities of Don Grace. Id. ¶ 7. At

the direction of DEA agents, a confidential source (CS-1) purchased heroin from

Mr. Grace on six occasions between August 28, 2015 and January 7, 2016. Id.

        On October 29, 2015, Massachusetts State Police stopped Holly Grant for

speeding. Id. ¶ 8. An investigation revealed Ms. Grant did not have a valid driver’s

license and was driving a vehicle registered to Todd Shorey. Id. A search of the

vehicle revealed approximately three hundred grams of heroin. Id. According to

CS-1, Ms. Grant made the trip to Connecticut for Mr. Shorey to pick up heroin and

was stopped by police on her way back to Maine. Id.

        In December 2015, DEA agents learned that Mr. Grace was making weekly

trips to Connecticut to pick up approximately $15,000 worth of heroin. Id. ¶ 9. They

believed Jamie Akerson was the leader of the drug trafficking organization, and



                                          3
Case 1:16-cr-00130-JAW Document 198 Filed 04/06/21 Page 4 of 23           PageID #: 668




Mr. Grace was working with Mr. Shorey and Mr. Akerson to obtain heroin from an

out-of-state supplier. Id. DEA agents initiated electronic surveillance of Mr. Grace’s

cellphone and in January 2016, Maine State Police troopers stopped a vehicle with

Mr. Grace in the backseat. Id. A search of the vehicle revealed three hundred thirty

grams of heroin, and Mr. Grace was arrested. Id. A review of Mr. Grace’s cellphone

records showed there were two hundred thirty-four contacts by a telephone

subscribed to Mr. Akerson and two hundred twenty-nine contacts by two telephones

subscribed to Mr. Shorey. Id. ¶ 10.

      On January 25, 2016, law enforcement officers went to Mr. Shorey’s residence

in Newport, Maine to interview him. Id. When agents approached the front door,

they observed Mr. Shorey standing at the top of the stairs with a firearm in his

possession but not pointed at the officers. Id. Once the officers identified themselves,

Mr. Shorey dropped the weapon. Id. When questioned regarding drug trafficking

activities, Mr. Shorey asked to speak with a lawyer. Id.

      Two confidential sources provided grand jury testimony.           A cooperating

defendant (CD) stated that in August 2015, he was introduced to Mr. Shorey for the

purpose of obtaining heroin and helping Mr. Shorey “move” heroin. Id. ¶ 11. After

the introduction, CD started obtaining heroin from Mr. Shorey on a regular basis,

initially obtaining ten or fifteen bags per day. Id. Over time, CD received more heroin

from Mr. Shorey, obtaining about seven hundred or eight hundred grams of heroin.

Id. CD obtained the heroin by calling Mr. Shorey and then meeting Mr. Shorey at

Mr. Shorey’s residence. Id. While at Mr. Shorey’s house, CD met Mr. Akerson, and



                                           4
Case 1:16-cr-00130-JAW Document 198 Filed 04/06/21 Page 5 of 23        PageID #: 669




based on comments made by Mr. Akerson, CD understood that Mr. Shorey was

dealing heroin for Mr. Akerson. Id. CD was also aware of a couple people who rode

with Mr. Shorey to Connecticut for the purpose of helping Mr. Shorey transport the

heroin from Connecticut to Maine. Id. After Ms. Grant’s arrest, Mr. Shorey stopped

dealing heroin for Mr. Akerson, and shortly thereafter, CD started selling heroin for

Mr. Akerson. Id. CD also stated that he observed firearms at Mr. Shorey’s house,

and Mr. Akerson indicated that the majority of those firearms belonged to

Mr. Akerson. Id.

      A second confidential source (CS-2) stated that he met Mr. Shorey in May 2015

and shortly thereafter essentially moved into Mr. Shorey’s residence. Id. ¶ 12. While

living with Mr. Shorey, CS-2 observed an individual conducting drug transactions

from Mr. Shorey’s residence. Id. Mr. Shorey introduced CS-2 to Mr. Akerson, who

provided CS-2 with several bundles of heroin. Id. In June 2015, Mr. Akerson and

Mr. Shorey purchased a vehicle used by CS-2 and Mr. Shorey to travel out-of-state to

meet with an individual known as “Templer” to obtain heroin. Id. Between May and

October 2015, CS-2 made about fifty trips with Mr. Akerson or Mr. Shorey to obtain

heroin from Templer, obtaining between one hundred grams and three hundred

grams, for a low-end estimate of five thousand grams of heroin. Id. During the trips

with Mr. Shorey, CS-2 traveled in the vehicle Mr. Shorey and Mr. Akerson purchased.

Id. After CS-2 stopped making trips to Connecticut, Mr. Shorey had Holly Grant

make the trips. Id. CS-2 also testified that Mr. Shorey used some of the drug

proceeds to buy firearms for Mr. Akerson because Mr. Akerson was unable to



                                         5
Case 1:16-cr-00130-JAW Document 198 Filed 04/06/21 Page 6 of 23            PageID #: 670




purchase firearms due to his felony convictions. Id. Mr. Akerson and Mr. Shorey

shot the firearms in a lot behind Mr. Shorey’s residence, and Mr. Shorey usually sat

with a handgun on the armrest of a chair in case someone tried to steal the heroin.

Id.

      The investigation revealed that from about May 1, 2015 until January 25,

2016, Mr. Shorey conspired with others to distribute one kilogram or more of heroin.

Id. ¶ 13. Mr. Shorey obtained the heroin from an out-of-state source, packaged it in

“bundles” of ten small bags containing one-tenth gram of heroin per bag, and with

Mr. Akerson and others, transported the heroin to central Maine for distribution. Id.

Mr. Akerson collected the drug proceeds and used them to purchase more heroin. Id.

In this way, the conspiracy obtained and distributed thousands of bags of heroin per

week. Id.

      With respect to drug quantity, the PO concluded that Mr. Shorey was

responsible for a total of five kilograms of heroin (100 grams x 50 trips = 5,000 grams).

Id. ¶ 14.   The PO believed this was a conservative estimate, which considered

Mr. Shorey’s involvement in the conspiracy ended around the time of Ms. Grant’s

arrest in October 2019. Id. To avoid potential double counting, the PO did not hold

Mr. Shorey accountable for any heroin obtained during the controlled purchases. Id.

      C.     Guideline Calculations

      As a result of his criminal history and offense conduct, the Court determined

that Mr. Shorey was a Criminal History Category I with a Total Offense Level of 33.

Statement of Reasons at 1.      The applicable sentencing guideline range was one



                                           6
Case 1:16-cr-00130-JAW Document 198 Filed 04/06/21 Page 7 of 23            PageID #: 671




hundred thirty-five to one hundred sixty-eight months imprisonment, five years of

supervised release and a fine between $35,000 and $10,000,000. Id. The Court

departed below the guideline range and sentenced Mr. Shorey to eighty-seven months

of incarceration, five years of supervised release, a $5,000 fine, and a $100 special

assessment. Id. at 2; J. at 2-7.

III.   THE PARTIES’ POSITIONS

       A.    Todd Shorey’s Motion

       Mr. Shorey requests compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A), first arguing extraordinary and compelling reasons exist to warrant

his release and then claiming he is not a danger to the community. Def.’s Mot. at 4-

7. Mr. Shorey states that he “suffers from high blood pressure” and his “Body Mass

Index (BMI) is 34.6.” Id. at 1-2. Mr. Shorey contends that his “medical conditions of

high blood pressure and elevated BMI put him at increased risk for severe illness if

infected with Covid,” and that these conditions “meet the CDC increased risk

category.” Id. at 5-6. Furthermore, Mr. Shorey claims that “FCI Berlin is currently

experiencing COVID-19 infections by its staff,” inmates at the prison were previously

infected, and prison conditions do not allow for social distancing. Id. at 6.

       Mr. Shorey next argues that he is not a danger to the community. Id. He

explains that he is “nearly 57 years old,” has had only one disciplinary issue at prison,

and upon release he intends to “reunite with his wife and immediate family” and

return to the trucking industry. Id. He also acknowledges that while he has no




                                           7
Case 1:16-cr-00130-JAW Document 198 Filed 04/06/21 Page 8 of 23         PageID #: 672




history of drug use, a former girlfriend referred to him as a “functioning alcoholic,”

and he received a two-level enhancement for firearm possession. Id.

       In conclusion, Mr. Shorey argues that he has “served about 65% of his sentence

as a minimum-security inmate,” is “not a danger to others,” and “[u]pon release he

will join his wife, family and community in Newport and restart his career in the

trucking business.” Id. at 6-7. For these reasons, he asks the Court to grant release.

Id. at 7.

       B.    The Government’s Opposition

       The Government concedes that Mr. Shorey has exhausted his administrative

remedies and his obesity qualifies as an “extraordinary and compelling” reason

warranting release but opposes Mr. Shorey’s motion because it claims Mr. Shorey

“remains a danger to the public and the sentencing factors set forth in 18 U.S.C.

§ 3553(a) weigh against release.” Gov’t’s Opp’n at 1. The Government agrees with

Mr. Shorey that his obesity is “a risk factor identified by the CDC as heightening the

risk of severe injury or death were he to contract COVID-19” and thus “qualifies as

an ‘extraordinary and compelling reason’ warranting his release.”          Id. at 11.

However, in making this concession, “the Government does not concede that [Mr.

Shorey’s] diagnosis makes it more likely that he will contract COVID-19 while in BOP

custody.” Id. at 11 n.8.

       The Government next argues that Mr. Shorey should not be released because

he poses a danger to the community and the § 3553(a) factors weigh against release.

Id. at 11-12.    The Government focuses on the nature and circumstances of



                                          8
Case 1:16-cr-00130-JAW Document 198 Filed 04/06/21 Page 9 of 23            PageID #: 673




Mr. Shorey’s offense, which was a conspiracy to distribute and possess with the intent

to distribute heroin, and involved firearms. Id. at 12. It states that “[o]ffenses

involving controlled substances and firearms are expressly enumerated to be

considered pursuant to 18 U.S.C. § 3142(g)(1)” and his role in the conspiracy was

“substantial.” Id. (“[Mr. Shorey] arranged for out-of-state trips to procure heroin;

personally went on out-of-state trips to purchase heroin; helped purchase and register

a car in his own name to be used as a means of making drug runs; sold heroin directly

from his home; possessed firearms of his own in connection with the drug distribution

conspiracy; and used drug proceeds to purchase firearms for a prohibited felon”).

While Mr. Shorey’s “physical and mental condition, his family ties, his employment

and financial prospects in the trucking industry, and his solid connections to the

Newport area” are less concerning, the Government contends that these same factors

failed to dissuade Mr. Shorey from engaging in the significant criminal conduct at

issue here.    Id. at 12-13.     Furthermore, the Government questions whether

Mr. Shorey “has ever meaningfully addressed his alcohol abuse” and notes

Mr. Shorey “failed to comply with his conditions of release immediately prior to his

sentencing, by his own admission consuming alcohol and driving away from his

Probation Officer while under the influence (an illegal and dangerous act, in and of

itself).” Id. at 13. Therefore, “consideration of the § 3142(g) factors should operate to

bar [Mr. Shorey’s] early release.” Id.

      The Government also argues that “the nature and circumstances of the offense

and history and characteristics of the defendant,” as set forth in § 3553(a)(1),



                                           9
Case 1:16-cr-00130-JAW Document 198 Filed 04/06/21 Page 10 of 23           PageID #: 674




 similarly weigh against release. Id. Furthermore, the Government submits that

 “permitting [Mr. Shorey’s] release after serving 46 months, when the Court’s original

 sentence of incarceration was for 87 months, would undercut ‘the seriousness of the

 offense’” and would fail to “promote respect for the law,” “provide just punishment,”

 or “afford adequate deterrence.” Id. at 14. Finally, the Government notes that

 Mr. Shorey still has an outstanding fine, which the Court should consider because

 Mr. Shorey has “received more than twice the amount of his fine into his trust

 account, yet elected not to pay such funds to the Clerk of Court.” Id. at 15.

       C.     Todd Shorey’s Reply

       Mr. Shorey replies to the Government’s response by addressing the § 3553(a)

 factors and contending that he is not a danger to the community. Def.’s Reply at 1.

 Regarding the nature and circumstances of the offense, Mr. Shorey acknowledges

 that he committed a “serious crime involving a toxic and dangerous drug” and the

 “evidence indicated that [he] was armed with a firearm at times during the period of

 the conspiracy,” but he contends the evidence also shows that a majority of the

 firearms belonged to Mr. Shorey’s co-conspirator, and when confronted by law

 enforcement at his home, Mr. Shorey dropped the firearm. Id. at 1-2. He also claims

 he was an “average participant” in the conspiracy and “the conspiracy was fairly short

 term, running from May 2015 to January 2016.” Id. at 2. Regarding his history and

 characteristics, Mr. Shorey argues that “[u]ntil the time of the offense, he had led a

 productive life” and was employed as a truck driver. Id. Furthermore, Mr. Shorey




                                           10
Case 1:16-cr-00130-JAW Document 198 Filed 04/06/21 Page 11 of 23           PageID #: 675




 “has only a minor criminal record for an operating under the influence of an

 intoxicant when he was 25 years old.” Id.

       Mr. Shorey also argues that he is not a danger to the community. Id. at 3. He

 states that until the drug conspiracy, “he had led a productive life, working at a hard

 job to support his family,” but he acknowledges “he may have a substance use disorder

 with alcohol.” Id. He further states that while in prison he “has only incurred a

 minor rule violation,” is currently housed in a minimum-security prison, has served

 67% of his sentence, “has taken courses to improve himself including several related

 to running a business,” and will be on supervised release upon release from prison.

 Id. Regarding the money deposited to his inmate trust account, Mr. Shorey states

 that it was deposited by his wife and came from his mother, and he used the money

 “for commissary; clothes; health and hygiene supplies; shoes; and to pay for email and

 phone service.” Id. Finally, he asserts that his wife “suffers from Lupus, is seriously

 ill, and in need of his care and financial support,” and that currently his mother, who

 lives nearby, has been helping his wife. Id.

 IV.   LEGAL STANDARD

       Over the course of the COVID-19 pandemic, the Court addressed the legal

 standard for deciding a motion for compassionate release on several occasions. See,

 e.g., United States v. Crosby, 1:17-cr-00123-JAW-01, 2020 U.S. Dist. LEXIS 199085,

 at *16-23 (D. Me. Oct. 27, 2020). Put succinctly, 18 U.S.C. § 3582(c)(1)(A)(i) permits

 a court to modify a term of imprisonment when (1) “extraordinary and compelling

 reasons warrant” the movant’s release, (2) release is consistent with “the factors set



                                           11
Case 1:16-cr-00130-JAW Document 198 Filed 04/06/21 Page 12 of 23                         PageID #: 676




 forth in [18 U.S.C. §] 3553(a),” and (3) release comports with “applicable policy

 statements issued by the Sentencing Commission . . ..” 18 U.S.C. § 3582(c)(1)(A). 2

         The United States Sentencing Commission issued a policy statement under

 United States Sentencing Guideline § 1B1.13 for addressing compassionate release

 motions under § 3582(c)(1)(A). 3 This policy statement requires that the movant must

 meet the “requirements of subdivision (2),” which provides that a court must

 determine that “the defendant is not a danger to the safety of any other person or to

 the community, as provided in 18 U.S.C. § 3142(g).” U.S. SENTENCING GUIDELINES

 MANUAL § 1B1.13 cmt. n.1 (U.S. SENTENCING COMM’N 2018) (U.S.S.G).                             Section

 3142(g) sets forth four factors that a court must consider before releasing a person

 pending trial.      They include: (1) the nature and circumstances of the offense,


 2        Section 1B1.13 of the United States Sentencing Commission Guidelines addresses reductions
 in the terms of imprisonment under 18 U.S.C. § 3582(c)(1)(A). But the Commission promulgated these
 provisions before Congress enacted the First Step Act. See United States v. Brooker, 976 F.3d 228,
 230-34 (2d Cir. 2020) (discussing the history of § 1B1.13 and the First Step Act). As Judge Hornby of
 this District noted, the “Second, Fourth, Sixth and Seventh Circuits have . . . ruled that the Guideline
 policy statement applies only to motions brought by the Director of the Bureau of Prisons, not to
 motions for relief brought by defendants, and nothing limits judges’ discretion in considering ‘the full
 slate of extraordinary and compelling reasons that an imprisoned person might bring before them in
 motions for compassionate release.’” United States v. Almeida, Nos. 2:17-cr-52-DBH-01, 2:11-cr-127-
 DBH-01, 2021 U.S. Dist. LEXIS 364, at *4 (D. Me. Jan. 4, 2021) (quoting Brooker, 976 F.3d at 235-37
 and citing United States v. McCoy, 981 F.3d 271, 281-83 (4th Cir. 2020); United States v. Jones, 980
 F.3d 1098, 1108-11 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020)); see
 United States v. Gowdy, 832 F. App’x 325, 327 (5th Cir. 2020) (describing whether § 1B1.13 applies to
 motions for compassionate release as an “open question”); United States v. Pelloquin, No. 20-12818-
 DD, 2020 U.S. App. LEXIS 39966, at *4 (11th Cir. Dec. 21, 2020) (characterizing the issue as “not
 frivolous”).
 3        As the Court has previously discussed, “[t]he Sentencing Commission promulgated this policy
 statement before the emergence of the COVID-19 pandemic and before the changes to § 3582 put in
 place by the FIRST STEP Act; its provisions are therefore not directly related to the unique
 circumstances presented by a global pandemic. Nevertheless, the Court finds the policy provisions are
 a useful starting point for its analysis of the compassionate release motion.” Crosby, 2020 U.S. Dist.
 LEXIS 199085, at *20 n.1. Similarly, Judge Hornby of this district has ruled that this policy statement
 “‘provides helpful guidance’ but ‘is not ultimately conclusive given the statutory change.’” United
 States v. Rembert, No. 2:12-CR-66-DBH, 2020 U.S. Dist. LEXIS 210841, at *1 (D. Me. Nov. 11, 2020)
 (quoting United States v. Fox, No. 2:14-cr-03-DBH, 2019 U.S. Dist. LEXIS 115388, at *5 (D. Me. July
 11, 2019), aff’d, No. 19-1785 (1st Cir. July 23, 2020)). The Court agrees.

                                                   12
Case 1:16-cr-00130-JAW Document 198 Filed 04/06/21 Page 13 of 23             PageID #: 677




 specifically whether the crime is a crime of violence or involves a controlled substance;

 (2) the weight of the evidence against the person; (3) the history and characteristics

 of the person; and (4) the nature and seriousness of the danger to any person or the

 community that would be posed by the person’s release. 18 U.S.C. § 3142(g).

       The policy statement also provides criteria for determining whether

 “extraordinary and compelling reasons” exist to release the defendant. U.S.S.G.

 § 1B1.13 cmt. n.1. These reasons include certain enumerated terminal illnesses and

 similar conditions, physical, functional, mental, or cognitive impairments, age, family

 circumstances, and other unenumerated reasons. Id. § 1B1.13 cmt. n.1 (A-D). The

 policy statement further provides that “an extraordinary and compelling reason need

 not have been unforeseen at the time of sentencing in order to warrant a reduction in

 the term of imprisonment.” Id. § 1B1.13 cmt. n.2. Finally, it states that “[p]ursuant

 to 28 U.S.C. § 994(t), rehabilitation of the defendant is not, by itself, an extraordinary

 and compelling reason for purposes of this policy statement.” Id. § 1B1.13 cmt. n.3.

       The movant bears the burden of proving that he is entitled to a sentence

 reduction, and “the Court has broad discretion in deciding whether to grant or deny

 a motion for sentence reduction.” United States v. Curtis, No. 1:14-cr-00140-JAW,

 2020 U.S. Dist. LEXIS 102045, at *12 (D. Me. June 11, 2020) (quoting United States

 v. Britton, 473 F. Supp. 3d 14, 16 (D.N.H. 2020) (internal citations omitted)).




                                            13
Case 1:16-cr-00130-JAW Document 198 Filed 04/06/21 Page 14 of 23                     PageID #: 678




 V.     DISCUSSION 4

        The Court reviewed Mr. Shorey’s motion along with the Government’s

 response and the applicable law. The Court finds that Mr. Shorey’s obesity is a

 condition identified by the CDC as placing him at higher risk from COVID-19.

 However, the Court concludes that the nature of Mr. Shorey’s offense, the relatively

 short time he has served in relation to his eighty-seven-month sentence, and the need

 for the sentence imposed to deter him and others similarly situated tip the scales

 against release.

        A.      Extraordinary and Compelling Reasons

        To grant Mr. Shorey’s motion under 18 U.S.C. § 3582(c)(1)(A)(i), the Court

 must find “extraordinary and compelling reasons warrant[ing]” a reduction in

 sentence. According to the Centers for Disease Control and Prevention (CDC), there

 are several factors that increase a person’s risk of severe illness from COVID-19.

        Arguably, the most decisive factor is a person’s age.               Older Adults, CDC,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-

 adults.html (last visited Apr. 5, 2021). Generally, the risk of COVID-19 increases as

 a person ages, and over eighty percent of deaths occur in people who are sixty-five or

 older. Id. The age-related risk does not disappear when someone is younger than

 sixty-five. See id. (Table entitled “Risk for COVID-19 Infection, Hospitalization, and




 4       18 U.S.C. § 3582(c)(1)(A) contains a mandatory claim processing rule, which bars some
 compassionate release motions as untimely. See Crosby, 2020 U.S. Dist. LEXIS 199085, at *17 (citing
 United States v. Lugo, No. 2:19-cr-00056-JAW, 2020 U.S. Dist. LEXIS 63673, at *3 (D. Me. Apr. 10,
 2020)). The Government “concedes that [Mr. Shorey] has exhausted the applicable administrative
 process prerequisite to filing the Motion . . ..” Gov’t’s Opp’n at 1. The Court agrees.

                                                 14
Case 1:16-cr-00130-JAW Document 198 Filed 04/06/21 Page 15 of 23         PageID #: 679




 Death By Age Group”). Thus, even though at age fifty-six Mr. Shorey is not in the

 highest risk group, he is more likely than someone forty-five or younger to require

 hospitalization or suffer other serious complications, including death, from

 COVID-19. Id.

       People with certain medical conditions may be at high risk of getting seriously

 ill if they contract COVID-19. The CDC guidelines list a number of medical conditions

 that “can make [a person] more likely to get severely ill from COVID-19.” People with

 Certain Med. Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-

 extra-precautions/people-with-medical-conditions.html (last visited Apr. 5, 2021)

 (CDC COVID Med. Conditions).       By contrast, the CDC lists only one condition,

 pregnancy, that it says is—as opposed to can be—more likely to make a person

 severely ill from COVID-19. Id. The Court assesses Mr. Shorey’s underlying medical

 conditions against the most recent CDC guidance.

       According to the CDC, people with heart conditions can be more likely to get

 severely ill from COVID-19. Id. However, specifically for hypertension, the CDC says

 that high blood pressure is “possibly” a condition that can make a person more likely

 to get severely ill from COVID-19. From the Court’s reading, the CDC compounds

 possibilities for hypertension, lessening its risk factor.     The CDC says that

 hypertension is possibly a condition that can make a person severely ill from

 COVID-19. Id.

       Elsewhere, the CDC states that a normal blood pressure is less than 120

 systolic and less than 80 diastolic.          See Facts About Hypertension, CDC,



                                          15
Case 1:16-cr-00130-JAW Document 198 Filed 04/06/21 Page 16 of 23         PageID #: 680




 https://www.cdc.gov/bloodpressure/facts.htm (last visited Apr. 5, 2021). The CDC

 defines stage 2 hypertension as a blood pressure at or above 140/90 mm Hg. Id.

       BOP medical records from January 12, 2021 show that a doctor diagnosed

 Mr. Shorey with “essential (primary) hypertension.” Def.’s Mot., Attach. 3, BOP

 Health Services – Health Problems (Health Problems Summary).           BOP medical

 records also show that on January 8, 2021, a doctor recorded Mr. Shorey’s blood

 pressure at 170/90 mm Hg, putting him within the CDC’s definition of “stage 2

 hypertension.” Def.’s Mot., Attach. 2, BOP Health Services – Clinical Encounter

 (Jan. 8, 2021). Thus, the Court accepts Mr. Shorey’s contention that he suffers from

 hypertension, which according to the CDC is “possibly” a condition that “can” place

 him at risk of severe illness from COVID-19.

       Mr. Shorey also contends that his obesity places him at a higher risk of severe

 illness from COVID-19. According to the CDC, being overweight or obese can make

 it more likely that a person will get severely ill from COVID-19. CDC COVID Med.

 Conditions. The CDC notes that the “risk of severe COVID-19 illness increases

 sharply with elevated BMI.” Id. The CDC defines “obesity” as a body mass index

 (BMI) of more than 30 and less than 40 kg/m2 and “severe obesity” as a BMI of more

 than 40 kg/m2. Id. The CDC defines “overweight” as a BMI more than 25 and less

 than 30 kg/m2. Id.

       The Government “concedes that [Mr. Shorey] offers an ‘extraordinary and

 compelling reason’ warranting compassionate release due to his obesity.” Gov’t’s

 Opp’n at 10-11. BOP records show that on January 12, 2021, a doctor recorded



                                         16
Case 1:16-cr-00130-JAW Document 198 Filed 04/06/21 Page 17 of 23                       PageID #: 681




 Mr. Shorey’s BMI as “34.0-34.9.” Health Problems Summary. This makes Mr. Shorey

 “obese” under the CDC’s definition and his obesity can make him more likely to get

 severely ill from COVID-19. 5

        The Government, however, “does not concede that [Mr. Shorey’s] diagnosis

 makes it more likely that he will contract COVID-19 while in BOP custody.” Gov’t’s

 Opp’n at 11 n.8. The BOP website describes FCI Berlin as a “medium security federal

 correctional institution with an adjacent minimum security satellite camp.” FCI

 Berlin, BOP, https://www.bop.gov/locations/institutions/ber/ (last visited Apr. 5,

 2021). There are 641 total inmates, with 616 at the FCI and 25 at the Camp. Id. In

 his reply, Mr. Shorey says he was transferred to the minimum-security camp at FCI

 Berlin. Def.’s Reply at 3.

        The BOP has made some progress in inoculating staff and inmates at FCI

 Berlin, including both the medium security federal correctional institution and the

 minimum security satellite camp. According to the BOP, it has inoculated 104 staff

 members and 93 inmates, presumably in both the institution and the camp. 6

 COVID-19 Coronavirus, BOP, https://www.bop.gov/coronavirus/ (last visited Apr. 5,

 2021). The latest COVID-19 statistics from FCI Berlin are also encouraging. Id. The

 BOP website lists only one inmate and three staff members as having tested positive



 5       Mr. Shorey has gained a substantial amount of weight while in prison. The August 15, 2017
 PSR states that he was six feet tall and weighed 210 pounds. These figures result in a BMI of 28.5 in
 the overweight, not obese, category. Had he maintained his weight, he would be at the lower end of
 the CDC category of those at greater risk due to their weight. The medical record indicates that he
 now has a BMI between 34.0 and 34.9. According to the Court’s calculation, Mr. Shorey now weighs
 between 251 and 257 pounds, having gained between 41 and 47 pounds since his sentencing hearing.
 6       There is no information in this record whether Mr. Shorey has been partially or fully
 vaccinated, whether he declined the vaccination, or whether it has been offered to him.

                                                  17
Case 1:16-cr-00130-JAW Document 198 Filed 04/06/21 Page 18 of 23                            PageID #: 682




 for COVID-19. Id. No inmates or staff have died. Id. Twelve inmates and eight staff

 have recovered from COVID-19. Id.

           Mr. Shorey has not demonstrated that he is at a high risk of contracting

 COVID-19. He is housed in a prison that has only four active cases and has an

 excellent track record of keeping the disease out of its facilities.                        Mr. Shorey

 represents that he is in the camp at FCI Berlin, which houses only twenty-five

 inmates, presumably greatly reducing the number of people with whom he comes into

 contact.      Furthermore, if Mr. Shorey is fully vaccinated, the CDC says that

 “COVID-19 vaccines are effective at preventing COVID-19 disease, especially severe

 illness      and    death.”          When       You’ve      Been      Fully      Vaccinated,        CDC,

 https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated.html                             (last

 visited Apr. 5, 2021). Even if Mr. Shorey has not been fully vaccinated, the risk of his

 contracting a severe case of COVID-19 is less because of the ongoing vaccination

 program at FCI Berlin.

           Nonetheless, the Court understands that the COVID-19 situation in prisons is

 fundamentally different than in general society, and if released, he likely would have

 some degree of lower risk of contracting COVID-19 than he would in prison. In light

 of the Government’s concession, the Court concludes that Mr. Shorey’s obesity,

 perhaps coupled with his hypertension, may heighten his risk of complications from

 COVID-19. The Court will consider whether other factors weigh in favor or against

 release. 7


 7       In his reply brief, Mr. Shorey also states that his “wife suffers from Lupus, is seriously ill, and
 in need of his care and financial support.” Def.’s Reply at 3. He makes this assertion in his “danger to

                                                    18
Case 1:16-cr-00130-JAW Document 198 Filed 04/06/21 Page 19 of 23                          PageID #: 683




         B.      Danger to the Community

         Notwithstanding any extraordinary and compelling reasons for Mr. Shorey’s

 release, the Court concludes Mr. Shorey is a danger to the community and will not

 release him. The Court primarily rests this finding on two considerations. First,

 Mr. Shorey’s offense of conviction. 18 U.S.C. § 3142(g) instructs a court to consider

 “the nature and circumstances of the offense charged, including whether the offense

 . . . involves a . . . controlled substance [or] firearm.” Mr. Shorey’s offense involved

 both. Mr. Shorey was a member of a conspiracy to import and distribute heroin from

 out-of-state, and the Court held Mr. Shorey accountable for five thousand grams of

 heroin from fifty out-of-state trips. He purchased a car for others to make heroin

 resupply trips and personally went on trips to purchase heroin. He sold heroin

 directly from his home.

         Mr. Shorey’s offense also involved firearms. He purchased firearms for a

 convicted felon—Jamie Akerson—and had his own firearms that he kept close by. In

 fact, when law enforcement approached Mr. Shorey’s residence, they observed him

 standing at the top of the stairs with a firearm in his possession, although the weapon



 the community” section, so it is unclear whether he is arguing the need to care for his wife is an
 extraordinary and compelling reason warranting release. Assuming he is arguing his wife’s illness is
 an extraordinary and compelling reason, the Court is unpersuaded. According to the U.S. Sentencing
 Guideline Manual, the “incapacitation of the defendant’s spouse or registered partner when the
 defendant would be the only available caregiver for the spouse or registered partner” is an
 extraordinary and compelling reason. U.S.S.G. § 1B1.13 cmt. n.1. However, it is Mr. Shorey’s burden
 to prove extraordinary and compelling reasons and he has not provided any evidence of his wife’s
 illness or that he is the only one who can care for her. In fact, Mr. Shorey states that “his mother, who
 lives nearby, has been helping with her financial needs.” Def.’s Reply at 3. While the Court
 sympathizes with Mr. Shorey’s concerns about his wife’s well-being, Mr. Shorey has not shown why
 the situation is so urgent as to merit releasing him. See United States v. Nuñez, No. 1:11-cr-00205-
 JAW-06, 2021 U.S. Dist. LEXIS 28500, at *26-28 (D. Me. Feb 16, 2021) (undertaking a similar
 analysis).

                                                   19
Case 1:16-cr-00130-JAW Document 198 Filed 04/06/21 Page 20 of 23          PageID #: 684




 was not pointed at the officers and Mr. Shorey subsequently dropped the weapon.

 There is no evidence that Mr. Shorey used the firearms, but this combination of drugs

 and guns is a recipe for disaster.

          At Mr. Shorey’s sentencing hearing, the Court informed Mr. Shorey that it

 found very little to recommend him. In his fifties, he had cynically chosen to become

 involved in trafficking in heroin because he thought he could make money,

 undeterred by the fact that trafficking in heroin is not only illegal but causes

 enormous harm to the people in his community. There was no sign that Mr. Shorey

 was addicted to the drugs he was trafficking; instead, his motive was purely one of

 greed.    Mr. Shorey’s mindset in viewing the trafficking in heroin as a business

 opportunity bothered the Court at his sentencing and bothers the Court now. His

 purely financial motivation in committing this federal crime revealed not only a

 disregard for the law but a moral blind-spot that worries the Court about his

 prospects on release if some other financially enticing but morally and legally

 bankrupt prospect were to become available to him.

          The Court is also concerned by Mr. Shorey’s drinking problem. Citing his PSR,

 Mr. Shorey admits that he “may have a substance use disorder with alcohol.” Def.’s

 Reply at 3. The PSR reveals that prior to his arrest for the instant offense, he

 consumed between ten and twelve beers four to five times a week but “does not believe

 he needs treatment as his alcohol consumption is not problematic.”         PSR ¶ 49.

 Mr. Shorey’s alcohol abuse has caused him problems in the past. While not counted




                                            20
Case 1:16-cr-00130-JAW Document 198 Filed 04/06/21 Page 21 of 23           PageID #: 685




 for purposes of his criminal history calculation, he has a past DUI conviction. Id.

 ¶ 31.

         On April 21, 2017, while Mr. Shorey was out on bail and just before he entered

 his guilty plea, Magistrate Judge Nivison revoked Mr. Shorey’s bail after he violated

 his bail conditions in an egregious manner. Order on Mot. to Revoke Conditions of

 Release (ECF No. 96) (Order Revoking Bail). In that incident, on April 19, 2017,

 Mr. Shorey reported to the U.S. Probation Office in Bangor, Maine and submitted a

 breath sample that revealed a BAC of .132%. Ex Parte Mot. for Issuance of Arrest

 Warrant, for Revocation of Order Setting Conditions of Release, and for an Order

 Directing the Def.’s Detention, Attach. 1, USPO Internal Mem. at 1 (ECF No. 89). He

 admitted to drinking five beers and a shot of alcohol earlier that day. Id. He also

 admitted that he drove himself to the Probation Office, thus operating a motor vehicle

 after consuming a substantial amount of alcohol. Id.

         Mr. Shorey was instructed by his probation officer to wait in the lobby during

 a break in the meeting; instead, he left the Probation Office and the security guards

 observed him leaving the area in his vehicle. Id. at 2. Because of Mr. Shorey’s failure

 to comply with bail conditions and “concerns for the safety of the community as

 demonstrated by [Mr. Shorey’s] operation of a motor vehicle while under the influence

 of intoxicants,” Magistrate Judge Nivison found that “there are no conditions upon

 which [Mr. Shorey] can be released that would reasonably assure [his] appearance as

 required and the safety of the community.” Order Revoking Bail at 1-2. Without any




                                           21
Case 1:16-cr-00130-JAW Document 198 Filed 04/06/21 Page 22 of 23          PageID #: 686




 showing that Mr. Shorey has addressed his alcohol abuse, the Court remains

 concerned about the safety of the community.

       Mr. Shorey asserts that while in prison he has incurred only “a minor rule

 violation” and he has “taken courses to improve himself including several related to

 running a business.” Def.’s Reply at 3. The Court encourages Mr. Shorey to continue

 his efforts at rehabilitation. However, at this time, Mr. Shorey affords the Court no

 grounds on which the Court may conclude that releasing him would not jeopardize

 the public safety. Thus, the Court concludes that Mr. Shorey is a danger to the

 community and releasing him would contravene 18 U.S.C. § 3142(g).

       C.     The Section 3553(a) Factors

       Finally, the Court must consider the factors set forth in 18 U.S.C. § 3553(a).

 The Court concludes those factors weigh against release.       The Court has given

 particular weight to the serious nature and aggravating circumstances of

 Mr. Shorey’s offense. The Court will not repeat its description of the offense conduct

 but concludes that the importation of enormous amounts of heroin from out-of-state

 and the role of firearms in the offense do not support early release. Furthermore, the

 sentence must afford adequate deterrence. This includes both specific deterrence—

 that is, the need for Mr. Shorey to serve a sentence long enough to deter his own

 criminal conduct—as well as general deterrence, the need to deter others.

 Particularly in instances like this, where the defendant is involved in a drug

 trafficking conspiracy, a substantial sentence is necessary to reflect the seriousness

 of the offense and prevent others from engaging in similar criminal conduct.



                                          22
Case 1:16-cr-00130-JAW Document 198 Filed 04/06/21 Page 23 of 23            PageID #: 687




       When the Court sentenced Mr. Shorey over two years ago it imposed a sentence

 that was “sufficient but no greater than necessary” and departed significantly below

 the guideline range. The Court reviewed its prior determination and reaffirms it in

 full. The Court received no new information that would alter its reasoning at the

 time of his sentencing hearing. The Court only adds that Mr. Shorey has served just

 64% of his statutory term and 55% of his full term of imprisonment. Release at this

 point would fail to reflect the seriousness of the offense, promote respect for the law,

 provide just punishment, or afford adequate deterrence.

       D.     Summary

       Mr. Shorey has not carried his burden of proving entitlement to compassionate

 release.   While his obesity can increase the risk of serious complications from

 COVID-19, given the nature and circumstances of his offense, releasing Mr. Shorey

 early would endanger the community and contravene the § 3553(a) factors. The

 Court wishes Mr. Shorey the best and fully expects that he will return to society a

 productive and law-abiding citizen. On the record before the Court, however, he does

 not qualify for compassionate release under 18 U.S.C. § 3582(c).

 VI.   CONCLUSION

       The Court DISMISSES without prejudice Todd Shorey’s Petition for

 Compassionate Release (ECF No. 179).

       SO ORDERED.

                                         /s/ John A. Woodcock, Jr.
                                         JOHN A. WOODCOCK, JR.
                                         UNITED STATES DISTRICT JUDGE

 Dated this 6th day of April, 2021
                                           23
